DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, “the bag” as recited lacks proper antecedent basis, as claim 1 does not define a bag.  How is the bag part of the shipment?
With respect to claim 10 and 12-20, “the construction system” as recited lacks proper antecedent basis.  It is unclear as how the method provides the construction system?
With respect to claim 15, “providing the first predetermined portion of the construction material system comprises providing a shipment” is unclear. How does providing a portion of the construction system include providing a shipment? How does a providing a portion of a system provide a shipment or another shipment?


Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed towards claim 1 and Yamashita being silent to calculating a characteristic based on the measurements and calibration data, the examiner respectfully disagrees. In para. [0135] collected data and calibration data (allowable values) are used to determine a correlation.  As commonly known, a correlation is a statistic that has been calculated and used to measure the degree to which two pieces of data move in relation to each other, thereby reading on the argued limitation. 
With respect to applicant’s arguments directed towards claims 2, 12, 4 and 13 the examiner respectfully disagrees.  Because the combination, as a whole, teaches the claimed variables, one of ordinary skill in the art would be capable of deriving the claimed equations (which is just a mathematical representation of the claimed structure) because the recited structure is taught by the prior art.
Applicant’s arguments with respect to claim(s) 5, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 10, 12, 13, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (2004/0153270) in view of Stackelberg et al. (Physical nature of linear correlations “Strength-Resistivity” by control hardening cement-concrete compositions).

	With respect to claim 1, Yamashita et al. teaches a method comprising: providing a self-contained sensor device (SC1) for determining a first characteristic (resistance, temperature, chloride ion [0081] of a mixture (AG1, CE1, WA1, SC1) of a first material (i.e. concrete) within which the self-contained sensor device (SC1) is to be disposed within (as seen in Fig. 4) 
	Yamashita et al. remains silent regarding a first characteristic of the mixture of the first material, the first characteristic of the mixture of the first material is it’s in situ compressive strength and the in-situ compressive strength of the mixture of the first material is established in dependence upon substituting the electrical resistivity of the mixture of the first material into a predetermined formula with mix dependent coefficients.
Stackelberg et al. teaches a first characteristic (Strength) of a mixture (i.e. a cement-concrete composition) of a first material (cement), the first characteristic of the mixture of the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing of Yamashita et al. to include equation 16 as taught in Stackelberg et al. because such a modification allows the resistance data collected in Yamashita et al. to be used to determine a compression strength of concrete, thereby improving the accuracy of strength estimation.

With respect to claims 2 and 12 Yamashita et al. as modified by Stackelberg et al. teaches all that is rejected in claims 1, 10 and 20, but remains silent regarding the specifics of the predetermined formula being S=c+d*log(p), where c and d are the mix dependent coefficients.
However, because Stackelberg et al. teaches the variables of the claimed formula, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation from the ones taught in Stackelberg with a reasonable expectation of success in determining strength, as Stakelberg discloses such equations use resistance measurements to determine a strength of a cement-concrete moisture.  MPEP 2143(I.)(E.).

With respect to claims 4 and 13, Yamashita et al. as modified by Stackelberg et al. teaches wherein the mix dependent coefficients c and d are established by: monitoring the electrical resistivity (p) of the mixture (the collection of AG1, CE1, WA1, and SC1) of the first material (CE1) versus time (via the sensor of Yamashita et al.); determining the electrical 
Yamashita et al. as modified remains silent regarding solving the specific equations: 

    PNG
    media_image1.png
    70
    214
    media_image1.png
    Greyscale

However, because Stackelberg et al. teaches the variables of the claimed formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation from the ones taught in Stackelberg with a reasonable expectation of success in determining PT and ST, as Stakelberg discloses similar equation using resistance measurements to determined strength of a cement-concrete moisture.  MPEP 2143(I.)(E.).

With respect to claim 6, Yamashita et al. as modified by Stackelberg et al. teaches wherein further comprising shipping the self-contained sensor device (SC1) as part of a shipment to a destination (i.e. a location of where a building is going to be constructed); and the shipment (of material) comprises one or more self-contained sensor devices (SC1) and one of: a package established in response to an order (for building a building) for a second material which is an aggregate (AG1).
With respect to claim 10, Yamashita et al. teaches a method comprising: providing a first predetermined portion (CE1) of the construction material system (AG1, CE1, WA1, and SC1) comprising a first predetermined portion (i.e. a predetermined amount) of a first material (a mixture that includes CE1); and providing a second predetermined portion (i.e. a predetermined amount) of the construction material system (AG1, CE1, WA1, and SC1) comprising at least one self- contained sensor device (SC1) of a plurality of self-contained sensor devices (SCD1-3) and a second material (AG1) comprising a second predetermined portion of the first material (a mixture of CE1 with AG1); wherein the first predetermined portion of the construction material system and the second predetermined portion of the construction material system are intended to be shipped to a predetermined location (i.e. a location of a structure) for deployment as part of a construction project (BUL1); each self-contained sensor device (SCD1) comprises at least a comprising a microprocessor (CCPU1), a battery (BA1, Fig. 19), a memory (CMEM1) in communication with the microprocessor (CCPU1), and one or more sensors [0047] in communication with the microprocessor (CCPU1); the memory (CNMEM1) of each self-contained sensor device (SC1) stores calibration data (preset allowable values [0084]) within the 
	Yamashita et al. remains silent regarding a first characteristic of the mixture of the first material, the first characteristic of the mixture of the first material is it’s in situ compressive strength and the in-situ compressive strength of the mixture of the first material is established in dependence upon substituting the electrical resistivity of the mixture of the first material into a predetermined formula with mix dependent coefficients.
Stackelberg et al. teaches a first characteristic (Strength) of a mixture (i.e. a cement-concrete composition) of a first material (cement), the first characteristic of the mixture of the first material is it’s in situ compressive strength (Fig. 1, 2 and Table 1) and the in-situ compressive strength of the mixture of the first material is established in dependence upon substituting an electrical resistivity of the mixture of the first material into a predetermined formula with mix dependent coefficients (eq. 16, page 10).


With respect to claim 15, Yamashita et al. as modified by Stackelberg et al. teaches the providing the first predetermined portion (CE1) of the construction material system (AG1, CE1, WA1, and SC1) comprises providing a shipment (see the 112 2nd rejection above) and the second predetermined portion (AG1) of the construction material system ( AG1, CE1, WA1, and SC1) comprises providing another shipment (see the 112 2nd rejection above) and the other shipment (see the 112 2nd rejection above) comprising the second predetermined portion of the construction material system (as the components of the system are provided to build a structure at a site) comprises the at least one self-contained sensor device (SC1) of the plurality of self-contained sensor devices (SC1) within a package of the second material for addition to the first predetermined portion of the construction material (for the system itself for construction), wherein the second material is an aggregate (AG1) .

With respect to claim 17, Yamashita et al. as modified by Stackelberg et al. . teaches the providing the first predetermined portion (CE1) of the construction material system (AG1, CE1, WA1, and SC1) comprises providing a shipment (see the 112 2nd rejection above) and the second predetermined portion (AG1) of the construction material system ( AG1, CE1, WA1, and SC1) comprises providing another shipment (see the 112 2nd rejection above) and the other shipment nd rejection above) comprising the second predetermined portion of the construction material system (as the components of the system are provided to build a structure at a site) comprise the one self-contained sensor device of a plurality of self-contained sensor devices mounted to a rebar (during casting, P110) forming part of a framework within which the mixture of the first material is poured [0038] [0045]).

With respect to claim 20, Yamashita et al. as modified by Stackelberg et al. teaches the construction material system further comprising an electronic device (Fig. 1) comprising at least a microprocessor (CPU1) and a wireless transceiver (RF1) operating according to a predetermined wireless protocol [0073], wherein the electronic device (Fig. 1) is configured to: wirelessly communicate with the at least one self-contained sensor device (SC1) of a plurality of self-contained sensor devices (SC1-N) to retrieve measurement data from the one or more sensors [0047] when embedded within the first material; and establish in dependence upon the retrieved measurement data and material data relating to the first mixture construction data relating to  a service life estimation (i.e. an aging change or deterioration [0083]) of at least one of an element or structure (building) formed from the first material [0082-0083].

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (2004/0153270) in view of Stackelberg et al. (Physical nature of linear correlations “Strength-Resistivity” by control hardening cement-concrete compositions), as applied to claims 1 and 10, further in view of Xiao et al. (Selection of superplasticizer in concrete mix design by measuring the early electrical resistivities of pastes).

 resistivity (p) of the mixture of the first material versus time.; wherein the inflection point denotes a point in time that the mixture of the first material starts gaining strength. 
Xiao et al. teaches an inflection point in the measured electrical resistivity (Pi) of a mixture of a first material versus time (as seen in Fig. 1); wherein the inflection point (Pi) denotes a point in time that the mixture of the first material starts gaining strength (as described in the Introduction Section). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the control logic in the microprocessor of Yamashiata et al. to include the inflection point and strength characteristic logic as taught by Xiao et al. because Xiao et al. teaches by applying such logic aids in the methodology for selecting a suitable superplasticizer, and the optimum dosage, from a general consideration of engineering requirements, involving the concrete operable period, from mixing, transportation, casting to polishing, for scheduling construction; and strength gain for determining the time of formwork removal (Conclusion section).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (2004/0153270) in view of Stackelberg et al. (Physical nature of linear correlations “Strength-Resistivity” by control hardening cement-concrete compositions), as applied to claims 1 and 10, further in view of Mountain (2010/0098353).


Mountain teaches a similar method that includes shipping a bag is designed to laid down and absorb water thought being watered [0006].
It would have been obvious to modify the method of Yamashita et al. to include the steps of shipping the sensors and concrete in the bag taught by Mountain because Mountain teaches such bags offer means of easily and simply placing concrete safely and cleanly without contamination to the environment (abstract).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (2004/0153270) in view of Stackelberg et al. (Physical nature of linear correlations “Strength-Resistivity” by control hardening cement-concrete compositions), as applied to claims 1 and 10, further in view of Mancio et al. (INSTANTANEOUS IN-SITU DETERMINATION OF WATER-CEMENT RATIO OF FRESH CONCRETE).
With respect to claims 8 and 18, Yamashita et al. as modified by Stackelberg et al. teaches all that is claimed in the above rejection of claim 1 and 10, including a scaling factor (alpha) but remains silent regarding a scaling factor of the one or more scaling factors is a variation of electrical resistivity of the first mixture with water-to-cement ratio.
 teaches a similar method that includes a scaling factor based on a water to cement ratio (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Yamashita et al. to include the ratio taught by Mancio because Mancio teaches such a modification provides a more efficient assessment of field condition using the taught ratio (page 15), thereby bettering a strength determination.

	Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 21, the prior art does not teach or render obvious the claimed combination, in particular providing one or more sensors, each sensor comprising a microprocessor and one or more sensors in communication with the microprocessor; providing a plurality of self-contained sensors, each self-contained sensor comprising another microprocessor, a battery, a memory in communication with the another microprocessor, a wireless interface and one or more other sensors in communication with the another microprocessor;  performing a plurality of measurements upon a mixture of a first material with the one or more sensors at a plurality of points in time; and determining based upon at least the plurality of measurements obtained by the one or more sensors a pair of coefficients c and d which are mix dependent coefficients for determining an in-situ compressive strength (S) of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853